Citation Nr: 1426165	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-43 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected migraine headaches.

2. Entitlement to an evaluation in excess of 10 percent for the service-connected irritable bowel syndrome (IBS).

3. Entitlement to service connection for bilateral lower extremity radiculopathy to include as secondary to low back strain or bilateral knee chondromalacia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from June 1989 to September 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, e.g., CAPRI records.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issue of service connection for bilateral lower extremity radiculopathy to include on a secondary basis is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected migraines are shown to be productive of a disability picture that more nearly approximates that of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. The service-connected IBS is shown to be productive of a disability picture that more closely resembles that of alternating diarrhea and constipation, and with more or less constant abdominal distress.



CONCLUSIONS OF LAW

1. The criteria for the assignment of a 50 percent rating for the service-connected migraines are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a including Diagnostic Code 8100 (2013).

2. The criteria for the assignment of a 30 percent disability rating service-connected for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 including Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West. Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As it pertains to the increased rating claims being decided herein, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

For increased rating claims, VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the defect does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A March 2008 letter that provided the required notice was sent to the Veteran.

Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and available private medical records have been obtained.  

Furthermore, VA provided the Veteran with medical examinations in connection with his claims.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  The examinations are detailed and adequate for rating purposes.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Migraines

The Veteran avers that his symptoms entitle him to a higher rating for his service-connected migraines.  He is currently rated at 30 percent effective on September 5, 1996.  He filed his claim for increase in February 2008.

Migraines are rated pursuant to 38 C.F.R. § 1.124a, diagnostic code 8100.  A 30 percent rating is assigned when there is one characteristic prostrating attack per month on average over the last several months. 

A 50 percent rating is assigned when there are very frequent completely prostrating attacks productive of severe economic inadaptability.  50 percent is the highest schedular rating assignable for this disability.

The Board finds that a higher rating of 50 percent (thus, the maximum rating) is warranted because the overall evidence of record reflects that the service-connected disability picture more closely resembles that of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Upon neurological examination in March 2008, the Veteran stated that he experienced daily headaches four to five times per month.  If the headaches progressed to a full blown migraine, they are prostrating in nature; otherwise, they were not.  He stated that he would lie down for approximately eight hours during the severe migraine headaches and experienced photophobia.  During these episodes, ordinary activity was not possible  The effect on his occupation was that during flare-ups of migraine headaches, he was unable to perform his job duties as a transport driver.  

Upon VA examination in April 2010, the Veteran reported having to cease taking medication for his migraines because of the negative side effects.  He usually had to lie down in a quiet room and let them subside.  He also stated that his headaches were triggered by his neck pain.  He had weekly migraine headaches and would take Excedrin, 3 pills at the onset, then 2 more every 2 to 3 hours if needed.  His headaches might last up to hours.  Less than half of his attacks were prostrating.  There were significant effects on his work as it led to increased absenteeism.  He experienced pain when he got a migraine and had to leave work early.  This absenteeism occurred approximately 4 to 5 times per month.  There were effects on his daily activities.  

Upon VA examination in January 2013, the Veteran demonstrated a notable worsening of the migraines.  He stated that headaches occurred 2 times weekly and lasted for hours.  He did not lose time from work in the last 3 weeks, but had used all of his sick leave for a variety of medical problems  The headaches were sharp and throbbing in nature, beginning in the temples and radiating to the back of the head; he experienced photophobic and auditory sensitive.  He had to treat them with rest.  If rest did not help, he had to see a chiropractor for neck adjustments 2 to 3 times a month.  He had to take Excedrin.  He experienced non-headache symptoms associated with his headaches such as nausea and vomiting, and sensitivity to light and sound.  He had typical head pain less than one time per day on both sides.  His prostrating attacks occurred more frequently than once per month and were very frequently prostrating and prolonged.  The headaches had historically resulted in having to leave work to go home and impacted his work.  

Based upon the evidence of record, the Board finds that the service-connected migraines have increased in severity over the course of the appeal.  An increased rating of 50 percent, which is the maximum under Diagnostic Code 8100, is assigned as the Veteran's symptoms are worse than those contemplated by the 30 percent criteria.  

The Veteran suffers from daily headaches, some days worse than others, but he has prostrating attacks that occur more frequently than once per month that are very frequent prostrating and prolonged attacks.  Also, the Board finds that the severity of his headaches/migraines have resulted in the Veteran missing time at work, or increased absenteeism.  

In sum, the Veteran's symptomatology exceeds that contemplated in the criteria for a 30 percent rating, and most closely resemble the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

In resolving all reasonable doubt in favor of the Veteran, the Board concludes that a rating of 50 percent is warranted.  38 C.F.R. § 4.124a, DC 8100.  

This is the highest schedular rating available for migraines or headaches unrelated to traumatic brain injury. Cf. 38 C.F.R. § 4.124a , DC 8045.


IBS

The Veteran essentially contends that his service-connected IBS is more disabling than contemplated by the 10 percent rating currently assigned.  He filed his claim for increase in February 2008.

The disability has been rated under Diagnostic Code 7319 for IBS (spastic colitis, mucous colitis, etc.).  

Under Diagnostic Code 7319, a 10 percent disability rating is assigned for moderate irritable colon syndrome (spastic colitis, mucous colitis, etc.), manifested by frequent episodes of bowel disturbance with abdominal distress.  

A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Upon VA examination in March 2008, the Veteran indicated that his bowel patterns were such that he experienced constipation for approximately 5 days then diarrhea for 2 to 3 days with at least 10 bowel movements over a 10 day period (predominately liquid stool).  He had abdominal pain and cramps during these attacks and had to be treated for the chronic abdominal pain and spasms with oral medications.  Although the Veteran's weight fluctuated with diarrhea, there was no evidence of malnutrition or anemia or any abdominal mass.  The IBS was shown to interfere with his ability drive during flare-ups of his condition, thus as a transport driver, stopping to have bowel movements had decreased his productivity and interfered with his ability to do his job.  

Upon examination in January 2013, the Veteran reported having continued problems of diarrhea and constipation.  He had constipation 1 to 2 times every 1 to 2 weeks and his stool volume was firm and large.  He had no weight loss, but had bloody stools due to hemorrhoids.  He had no vomiting.  He had to use Ex-Lax for his bowel problems.  He was noted to have alternating diarrhea and constipation.  He did not have soiling or leakage issues, but had abdominal cramping.  There was no malnutrition or other general health effects due to the intestinal condition.  The examiner ultimately found that the Veteran's intestinal condition did not impact his ability to work.

Based upon the Veteran's symptoms, the Board finds that the Veteran's symptoms are shown to be worse than what is contemplated by the currently assigned 10 percent rating.  His IBS symptoms more nearly approximates the 30 percent criteria under Diagnostic Code 7319 manifested by severe intestinal symptoms, such as diarrhea, or alternating diarrhea and constipation; with more or less constant abdominal distress.  The Veteran is found to have experienced chronic abdominal distress and cramping along with alternating diarrhea and constipation for the entire period of the appeal.  Thus, a 30 percent rating which is the highest schedular rating under Diagnostic Code 7319 is warranted.  

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  In this regard, the Board notes that the Veteran does not have diagnoses of pancreatitis, hepatitis C, hepatitis B, or an ulcer, ulcerative colitis, or diverticulitis.  

His IBS symptoms, although constant, do not affect his general health; he has not gained weight, not lost significant weight; and he has never been found to be incapacitated or malnutritioned/anemic.  

Therefore, a higher rating under any other diagnostic code is not in order.  See 38 C.F.R. § 4.114, Diagnostic Codes 7304-7307, 7312, 7323, 7345, 7347. As there is no basis for a higher schedular rating under any pertinent diagnostic code, a 30 percent rating under Diagnostic Code 7319 is most appropriate in this instance.


Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected migraine and gastrointestinal disabilities discussed herein, but the medical evidence reflects that those manifestations are not present in this case for the reasons already set forth.  

Additionally, the Veteran's symptoms pertaining to each of his disabilities are contemplated by the respective diagnostic criteria for his migraines and IBS which already consider his specific symptoms.  

The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under these applicable diagnostic codes.  



ORDER

An increased rating 50 percent for the service-connected migraine headaches is granted, subject to the regulations governing the payment of monetary benefits.

An increased rating of 30 percent rating for the service-connected IBS is granted, subject to the regulations governing the payment of monetary benefits.



REMAND

The Board finds that a remand is necessary to address the issue of service connection for bilateral lower extremity radiculopathy to include as secondary to low back pain or bilateral knee chondromalacia.  

Specifically, a new examination is ordered herein to ascertain whether there are any radicular or neurological manifestations of the back and knee disabilities resulting in lower extremity radiculopathy.  

A medical opinion must address whether any such lower extremity radiculopathy is caused by, related to, or aggravated by either the service-connected back disability or bilateral knee disability.

Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for a knee or back disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate copies these records with the record.  Copies of any outstanding VA treatment records also should be obtained.  

If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral lower extremity radicular or neurological impairment.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, and all lay statements.  

It should be noted that the Veteran asserts that he has radiculopathy in his lower extremities due to either his service-connected back or bilateral knee disability.  In the alternative, the question of direct service connection should also be addressed for any radicular or neurological disorder.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion and address the following:

* Does the Veteran currently have any neurological impairment or radiculopathy of either of his lower extremities?  When was the onset of any such impairment?

* Whether it is at least as likely as not that the Veteran's current radiculopathy in either extremity or both extremities is causally or etiologically related to his military service, including his duties therein and his statements regarding the onset of symptoms;

* Whether it is at least as likely as not that the lower extremity radiculopathy identified was either caused or permanently aggravated by his service-connected bilateral knee disabilities;

* Whether it is at least as likely as not that the lower extremity radiculopathy identified was either caused or permanently aggravated by his service-connected back disability.  

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that any lower extremity radiculopathy was aggravated by either the bilateral knee disorders or back disorder, the examiner should identify the level of disability caused by the radiculopathy, to the extent possible. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


